UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1245


DAVID E. HENDERSON,

                  Plaintiff – Appellant,

             v.

JOHN NALAND, President American Foreign Service Association
(AFSA); SHARON LATE, General Counsel American Foreign
Service Association (AFSA),

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00535-LMB-TCB)


Submitted:    May 21, 2009                    Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David E. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David E. Henderson appeals the district court’s order

dismissing      his     action   summarily    asserting     that    Defendants

refused to help him in obtaining the medical retirement benefits

he was allegedly denied in 1981, and asking his former union to

proceed on his written request for benefits.                We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.               See Henderson v.

Naland, No. 1:08-cv-00535-LMB-TCB (E.D. Va. February 17, 2009).

We   dispense    with    oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                      AFFIRMED




                                       2